Title: From George Washington to Colonel Stephen Moylan, 20 June 1780
From: Washington, George
To: Moylan, Stephen



Dear Sir
Head Quarters Springfield June 20th 1780

I have received your favor of the 18th. Should the whole of your regiment have left Kings ferry you will be pleased to order back a Commissioned Officer & Six Men, with directions to the Officer to remain on this side, and dispatch a Dragoon every morning with a written report

of any appearances upon the Water. Should any Vessels heave in sight, he will endeavour to ascertain their number and size—He will come on himself with the last man.
If the whole regiment should not have come on, you may send these orders to the Officer in the rear. I am Dr Sir yr Most Obet hum. Ser.

G.W.

